DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 5 is objected to because of the following informalities:  In line 10, “second first performance evaluation” should be “second performance evaluation”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is a recording medium which is non-statutory. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (10,916,240).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claims 1,9,10, and 16, Lee et al. show a system, medium, and method comprising: a memory (Fig. 2, item 170) configured to store speech data provided from a server that performs speech recognition, and a processor  (Fig. 2, item 130) configured to: measure confidence levels of pieces of learnable data stored in the memory and classify the pieces of learnable data into learning data and adaptation data, according to the measured confidence levels (Fig. 3, item 181, Fig. 4, item S405),
generate a learning model by performing unsupervised learning on the learning data, generate an adaption model using the adaptation data (Fig. 3, items 183,185) and

In regard to claims 2,7, and 11, Lee et al. show the system and method discussed above which includes classifying data in an unsupervised learning system which includes machine learning (para 169) and classifies the data into learning data or adaptive data according to reliability levels (claimed confidence levels and assigning weights). 
In regard to claims 3 and 12, Lee et al. show the system and method discussed above which includes a hidden Markov model-state entropy for performing unsupervised learning (paras 68-69,177-178)). 
In regard to claims 4 and 13, Lee et al. show the system and method discussed above which includes a generative adversarial network (para 191) for adaptation data (paras 29-37). 
In regard to claims 5 and 14, Lee et al. show the system and method discussed above which includes a performance evaluation model configured to evaluate performance of the learning model and the adaptation model (Fig. 4, item S411), wherein the performance evaluation model measures a first performance evaluation value indicating a number of successes of speech recognition in which the learning model is applied to logging speech data (paras 196-197) and a second performance evaluation value indicating a number of successes of speech recognition in which the 
In regard to claims 6,8, and 15, Lee et al. show the method and system comprising: comparing a performance evaluation value of the selected model with a performance evaluation value of an acoustic model stored previously (Fig. 8, item S811), and update the acoustic model with the selected model when the performance evaluation value of the selected model is larger than the performance evaluation value of an acoustic model (Fig. 8, item S813).
In regard to claims 17-20, Lee et al. show the unsupervised learning system discussed above, wherein the  (Fig. 2, item 130) processor is configured to: calculate new learning data or new adaptation data by classifying (claimed applying weights, para 151) according to reliability (claimed confidence levels) to the learning data or the adaptation data, generate the learning data through the new learning data, and generate the adaptation model through the new adaptation data (paras 16,126,225).

Relevant Prior Art 
The following prior art is not relied on: US Patent No. 10,424,289 shows a speech recognition system which uses machine learning to classify information. 
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        March 19, 2021